FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                      UNITED STATES COURT OF APPEALS               May 29, 2008
                                                               Elisabeth A. Shumaker
                                    TENTH CIRCUIT                  Clerk of Court


 MARCUS L. WILLIAMS,

          Petitioner - Appellant,
 v.

 COLONEL TIMOTHY                                       No. 07-3339
 WEATHERSBEE, Commandant,                    (D.C. No. 5:07-CV-03018-RDR)
 United States Disciplinary Barracks,                   (D. Kan.)
 Fort Leavenworth, Kansas; * JUDGE
 ADVOCATE GENERAL OF THE
 UNITED STATES AIR FORCE,

          Respondents - Appellees.


                             ORDER AND JUDGMENT **




      *
        Petitioner originally named Colonel Mark S. Inch, the Commandant of the
Disciplinary Barracks, as a respondent. Based upon Respondents’ assertion to the
district court, however, Colonel Weathersbee has succeeded Colonel Inch as the
Barracks’ commandant. Pursuant to Fed. R. App. P. 43(c), therefore, we order
that Colonel Weathersbee replace Colonel Inch as a respondent-appellee.
Furthermore, because “the proper respondent to a habeas petition is ‘the person
who has custody over [the petitioner],’” Rumsfeld v. Padilla, 542 U.S. 426, 434
(2004) (quoting 28 U.S.C. § 2242), the Judge Advocate General is not a proper
party to this case. We, therefore, dismiss the Judge Advocate General.
      **
        After examining appellant’s brief and the appellate record (appellees have
elected not to file a brief), this panel has determined unanimously that oral
argument would not materially assist the determination of this appeal. See Fed.
R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before O’BRIEN, EBEL, and GORSUCH, Circuit Judges.



      While serving in the United States Air Force, Petitioner-Appellant Marcus

L. Williams was charged under the Code of Military Justice with 1) unlawfully

entering a dwelling with the intent to commit a crime, 2) assault, 3) stealing a

firearm, 4) unlawfully transporting that firearm in interstate commerce,

5) desertion, and 6) passing four fraudulent checks. Williams pled guilty to each

of these charges except unlawfully entering a dwelling with the intent to commit a

crime. A general court-martial convicted him of that charge. 1 As a result of these

convictions, Williams was sentenced to nine years’ confinement, a dishonorable

discharge, and a reduction in rank to E-1, or airman basic.

      In this action, Williams seeks habeas relief under 28 U.S.C. § 2241 from

these convictions and his sentence. Having jurisdiction to consider this appeal

under 28 U.S.C. § 1291, we AFFIRM the district court’s decision to deny

Williams § 2241 relief. 2

      1
       Although Williams pled guilty to assault, the court-martial convicted him
of aggravated assault, i.e., pointing a loaded firearm at the victim. On appeal,
however, the United States Air Force Court of Criminal Appeals held there was
insufficient evidence presented at the court-martial to establish that the weapon
Williams pointed at the victim was loaded. Therefore, the military appellate court
reduced Williams’ conviction for aggravated assault to assault with an unloaded
firearm, and accordingly reduced his confinement from ten to nine years.
      2
          The district court granted Williams leave to proceed on appeal in forma
                                                                       (continued...)

                                           2
      “We review the district court’s denial of habeas relief de novo.” Fricke v.

Sec’y of Navy, 509 F.3d 1287, 1289 (10th Cir. 2007). However, “our review of

military convictions is limited generally to jurisdictional issues and to

determination of whether the military gave full consideration to each of

petitioner’s constitutional claims.” Id. at 1290 (quotation omitted).

      Liberally construing Williams’ pro se pleadings, see Haines v. Kerner, 404

U.S. 519, 520-21 (1972), in this § 2241 action, he challenges only the

court-martial’s jurisdiction to try him. “‘Courts-martial are tribunals of special

and limited jurisdiction whose judgments, so far as questions relating to their

jurisdiction are concerned, are always open to collateral attack.’” Fricke, 509

F.3d at 1289 (quoting Givens v. Zerbst, 255 U.S. 11, 19 (1921)).

      “[T]he proper exercise of court-martial jurisdiction over an offense [turns]

on one factor: the military status of the accused.” Solorio v. United States, 483

U.S. 435, 439 (1987); see also id. at 439-41, 450-51. Williams contends that,


      2
        (...continued)
pauperis. See 28 U.S.C. § 1915. At the time he filed his habeas petition,
Williams was incarcerated at the Disciplinary Barracks at Fort Leavenworth. The
record indicates that Williams has since been released from confinement.
Nevertheless, because federal jurisdiction attached while he was still in custody,
that jurisdiction cannot be undone by his subsequent release. See Carafas v.
LaVallee, 391 U.S. 234, 238-40 (1968); see also Spencer v. Kemna, 523 U.S. 1, 7
(1998). Nor is his petition seeking § 2241 relief moot because, even if he has
completed serving his sentence, he has alleged that he will continue to suffer
collateral consequences as the result of his convictions. See Spencer, 523 U.S. at
7-8; Carafas, 391 U.S. at 237-38; United States v. Meyers, 200 F.3d 715, 718
(10th Cir. 2000).

                                          3
because his military service commitment expired before his court-martial

occurred, the court-martial lacked jurisdiction to try him. Williams alleges

specifically that his military commitment was scheduled to end on December 28,

2001, and his court-martial did not convene until January 10, 2002. Therefore, he

contends that he was no longer in the military at the time of his court-martial,

conviction and sentence.

      It is well-settled, however, that the military’s jurisdiction over a

servicemember, once established while he is still a member of the military,

continues past the scheduled expiration of his military commitment. See Smith v.

Vanderbush, 47 M.J. 56, 57-58 (C.A.A.F. 1997); see also Rule 202(c), Manual for

Courts-Martial, 49 Fed. Reg. 17152 (April 13, 1984). 3 Williams was apprehended

by military police in June 2001. He was charged on September 20, 2001. And he


      3
          Rule 202(c) provides:

      (1) In general. Court-martial jurisdiction attaches over a person when
      action with a view to trial of that person is taken. Once court-martial
      jurisdiction over a person attaches, such jurisdiction shall continue for
      all purposes of trial, sentence, and punishment, notwithstanding the
      expiration of that person’s term of service or other period in which that
      person was subject to the code [of military justice] or trial by
      court-martial. When jurisdiction attaches over a servicemember on
      active duty, that servicemember may be held on active duty over
      objection pending disposition of any offense for which held and shall
      remain subject to the code during the entire period.

      (2) Procedure. Actions by which court-martial jurisdiction attaches
      include: apprehension; imposition of restraint, such as restriction,
      arrest, or confinement; and preferral of charges.

                                          4
was, on November 20, 2001, referred for trial on those charges. The military’s

jurisdiction to court-martial Williams, therefore, was established prior to the

scheduled expiration of his military commitment, on December 28, 2001. 4

      Williams further argues, however, that the Air Force failed to take the

affirmative administrative steps necessary to continue his military service past the

date it was scheduled to expire. 5 He thus contends that he automatically ceased to

be in the military before his court-martial convened.



      We rejected a similar argument in Fricke. There, the prisoner, an officer,

was subject to involuntary separation from military service after having twice

been passed over for promotion. See Fricke, 509 F.3d at 1288 (citing 10 U.S.C.

§ 632). Before the date on which he was to be discharged, however, he was taken

into pre-trial confinement on charges for which he was later court-martialed. See

      4
       The federal Court of Claims reached this same conclusion in a separate
action Williams commenced seeking pay for his unused leave.
      5
        Williams specifically alleges, among other things, that the Air Force failed
to follow its own regulations necessary to extend his service and failed to notify
the Flight Command support staff that it was extending William’s term of service.
Further, he asserts that the Air Force failed to follow its administrative
procedures specifically applicable when a servicemember is awaiting
court-martial, in order to ensure that the Air Force does not administratively
discharge that servicemember before the court-martial occurs. Williams contends
that these administrative defects are proven by the fact that his later discharge
certificate does not indicate that his military service was extended “at the request
and of the convenience of the government,” and because Williams’ court-martial
took judicial notice of the fact that his military service ended prior to the
court-martial.

                                          5
id. Fricke argued that “the general court-martial lacked jurisdiction over him

because Petitioner was statutorily required to be separated from the U.S. Navy at

the time of the court-martial.” Id. (quotation omitted); see also id. at 1290. This

court rejected the argument that Fricke had been “automatically” discharged at the

time of his court-martial:

      By statute, “[a] member of an armed force may not be discharged or
      released from active duty until his discharge certificate or certificate
      of release from active duty, respectively, and his final pay or a
      substantial part of that pay, are ready for delivery to him or his next
      of kin or legal representative.” 10 U.S.C. § 1168(a).

Fricke, 509 F.3d at 1290. This court thus concluded that, “[w]hether Respondents

should have discharged Petitioner or not, the fact remains that Petitioner was not

discharged.” Id. “Because he was not discharged, Petitioner remained in military

service and was subject to the Uniform Code of Military Justice. We therefore

hold that the military had jurisdiction to try and convict Petitioner.” Id.

      In reaching this conclusion in Fricke, this court relied upon Dickenson v.

Davis, 245 F.2d 317 (10th Cir. 1957). See Fricke, 509 F.3d at 1290. Like Fricke,

the prisoner in Dickenson argued that he had automatically been discharged, as a

matter of law, before his court-martial occurred. See Dickenson, 245 F.2d at

318-19. In that case, Dickenson had returned to the United States after having

been a prisoner of war. See id. He “recognize[d] that he was subject to full

military control up to the date of his return to [the] continental United States and

for a sufficient time thereafter for the Army to routinely effectuate a discharge.”

                                           6
Id. at 318-19. He argued, however, that “the lapse of sixty days during which his

requested discharge was not granted” meant that “he regained civilian status as a

matter of law and was no longer subject to military control for the purpose of a

court martial.” Id. This court rejected that “ingenious but unsound” argument

because, “[a]t the time appellant was accused he had neither been discharged in

accordance with” the relevant statutes “nor had his military status been severed

under other authority or by judicial action. . . . The status of the accused as a

soldier was unbroken.” Id. The same is true for Williams.

      Williams’ case is thus distinguishable from the authority on which he

relies, Smith v. Vanderbush, 47 M.J. 56 (C.A.A.F. 1997). There, the

court-martial did lack jurisdiction over the accused because he had already been

affirmatively discharged; that is, his final pay had been calculated and a discharge

certificate issued. See id. at 56, 58. Williams was not affirmatively discharged

until several years after his court-martial, in October 2004, when his conviction

and sentence became final. See 10 U.S.C. §§ 1167-68; see also id. § 871; Fricke,

509 F.3d at 1290.

      For these reasons, the court-martial had jurisdiction to try Williams in

January 2002. We, therefore, AFFIRM the district court’s decision denying

Williams § 2241 relief. 6 His motion filed with this court seeking a “preliminary

      6
       To the extent that Williams is also challenging the district court’s decision
to deny him a preliminary and permanent injunction, we AFFIRM that decision as
                                                                       (continued...)

                                           7
and permanent injunction for the district court order sustaining an accurate and

complete statutory settlement of final payment” is DENIED.



                                      ENTERED FOR THE COURT



                                      David M. Ebel
                                      Circuit Judge




        6
            (...continued)
well.

                                         8